IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-10833
                          Summary Calendar



RAYE ELLEN STILES,

                                          Plaintiff-Appellant,


versus

GTE SOUTHWEST INCORPORATED,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 6:94-CV-028-C
                        - - - - - - - - - -
                           June 27, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Raye Ellen Stiles appeals from the district court’s grant of

summary judgment, dismissing her Equal Pay Act claim under 29

U.S.C. § 206.   Stiles argues that genuine issues of material fact

remain which preclude summary judgment.      New alleged

inconsistencies raised on appeal are not subject to review.

Tichenor v. Roman Catholic Church of the Archdiocese of New

Orleans, 32 F.3d 953, 963 n.46 (5th Cir. 1994).      We have reviewed

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10833
                               - 2 -

the record and find no reversible error.   Accordingly, we affirm

essentially for the reasons stated by the district court.   See

Stiles v. GTE Southwest Inc., No. 6:94-CV-028-C (N.D. Tex. Aug.

17, 1995).   Stiles has identified no abuse of discretion in the

district court’s denial of her postjudgment motion.   See Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan.

1981).

     Stiles’ motion to strike portions of appellee’s brief is

DENIED.

     AFFIRMED.